[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          JUNE 15, 2010
                                     No. 09-12078                          JOHN LEY
                               ________________________                      CLERK


                           D. C. Docket No. 08-20423-CR-UU

UNITED STATES OF AMERICA,


                                                                           Plaintiff-Appellee,

                                            versus

EDUARDO BATISTA BARQUIN,
a.k.a. Eduardo Batista,

                                                                       Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (June 15, 2010)

Before BIRCH and MARCUS, Circuit Judges, and HODGES,* District Judge.

PER CURIAM:

       *
          Wm. Terrell Hodges, United States District Judge for the Middle District of Florida,
sitting by designation.
      On appeal, defendant-appellant Eduardo Batista Barquin raises four issues:

(1) whether the evidence was sufficient to prove his knowledge and intent to

defraud; (2) whether he was deprived of a fair trial based on the district court’s

alleged cumulative errors in admitting the evidence of billing practices of a

different company than the one for which Batista was prosecuted, giving a

deliberate ignorance instruction, and allowing the prosecutor’s closing argument

comments; (3) whether the district court abused its discretion in denying his

motion for new trial; and (4) whether the district court properly calculated the

amount of loss and enhanced his sentence for obstruction of justice.

      After careful review of the record and briefs, as well as having had the

benefit of oral argument, we AFFIRM the judgment of the district court.




                                           2